IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION
PEDRO MENDOZA §
v. : C.A. No. 1:19-CV-00151-MAC
SONIC AUTOMOTIVE, INC. :

DEFENDANT’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO
PLAINTIFF’S ORIGINAL COMPLAINT

Defendant SAI Philpott T, LLC, d/b/a Philpott Toyota, incorrectly named by Plaintiff as
Sonic Automotive, Inc. (“Defendant”), by its undersigned attorneys, hereby files this its Answer
and Affirmative and Other Defenses to Plaintiffs Original Complaint and states as follows:!
Parties and Service
if. Defendant admits the allegations in paragraph 1 of the Complaint.
2. Defendant denies the allegations in paragraph 2 of the Complaint, except admits

that Defendant is a business corporation.

Jurisdiction
a Defendant denies the allegation in paragraph 3 of the Complaint.
4. Paragraph 4 of the Complaint contains a conclusion of law to which no response is

required. To the extent, however, that Paragraph 4 contains any factual allegations, those

allegations are denied.

 

' Defendant’s responses to Plaintiff's allegations in the Complaint are numbered to correspond to the numbered
paragraphs in the Complaint.
Nature of the Action

a Paragraph 5 of the Complaint contains a conclusion of law to which no response is
required. To the extent, that Paragraph 5 contains any factual allegations, those allegations are
denied. Defendant further denies that it has engaged in any unlawful employment practices as
alleged in paragraph 5.

6. Defendant denies the allegations in paragraph 6 of the Complaint, except admits
that Plaintiff filed a charge of discrimination with the Equal Employment Opportunity
Commission and that Plaintiff filed the Complaint within 90 days of his receipt of a right to sue
letter.

Facts

i Defendant denies the allegations in paragraph 7 of the Complaint, except admits
that Plaintiff was hired as a sales associate on or about November 14, 2017.

8. Defendant denies the allegations in paragraph 8 of the Complaint.

9. Defendant denies the allegations in paragraph 9 of the Complaint, except admits
that Plaintiff's employment was terminated in July 2018 for insubordination.

Racial Discrimination

10. Defendant denies the allegations in paragraph 10 of the Complaint and incorporates
by reference herein its responses to the factual allegations in paragraphs 7-9 of the Complaint as
if set out fully herein.

11. Defendant denies the allegations in paragraph 11 of the Complaint and incorporates
by reference herein its responses to the factual allegations in paragraphs 7-9 of the Complaint as
if set out fully herein.

12. Defendant denies the allegations in paragraph 12 of the Complaint.
Damages
13. Defendant denies that Plaintiff is entitled to any award of damages as alleged in
paragraphs 13(a) through 13(j) of the Complaint.
Exemplary Damages
14. Defendant denies the allegations in paragraph 14 of the Complaint.
Jury Demand
15. Defendant admits that Plaintiff demands a trial by jury.
Prayer
Defendant denies any factual allegations in the Prayer paragraph of the Complaint and
further denies that Plaintiff is entitled to any damages as alleged in the Prayer Paragraph.
AFFIRMATIVE AND OTHER DEFENSES
As and for its Affirmative and Other Defenses, Defendant states the following:
FIRST DEFENSE
Plaintiff has failed, in whole or in part, to state a claim upon which relief can be granted.
SECOND DEFENSE
Plaintiff's claims, in whole or in part, are barred by the unclean hands doctrine.
THIRD DEFENSE
Plaintiff's damages, in whole or in part, are barred to the extent that he has failed to mitigate
those damages.
FOURTH DEFENSE
Plaintiff's claims are barred, in whole or in part, because none of the alleged acts or

omissions of Defendant were the proximate cause of any injuries allegedly sustained by Plaintiff.
FIFTH DEFENSE
Defendant is not a proper party to this litigation.
SIXTH DEFENSE
Plaintiffs claims are barred, in whole or in part by Title VII’s statute of limitations.
SEVENTH DEFENSE
Plaintiff's claims are subject to arbitration under the Federal Arbitration Act because he

signed at least one valid arbitration agreement during his employment.

EIGHTH DEFENSE

Plaintiff's claims are barred, in whole or in part, because none of the alleged acts or
omissions of Defendant were the proximate cause of any injuries allegedly sustained by Plaintiff.
NINETH DEFENSE

Defendant may not be held liable for any alleged injuries or damages resulting from the
effects of Plaintiff's preexisting emotional, psychological, or physical conditions not the result of
any act or omission of Defendant.

TENTH DEFENSE

To the extent that any recovery by Plaintiff may be either completely or substantially barred
due to after-acquired evidence, such recovery must be appropriately offset.
ELEVENTH DEFENSE
Plaintiff's claims are barred and should be dismissed to the extent they contain, or are
premised on, factual allegations that are outside the scope of the EEOC Charge, which is the

subject of this litigation.
TWELFTH DEFENSE
Plaintiff's claim for exemplary damages is barred because Defendant did not act with
malice or with reckless indifference to the rights of Plaintiff and because Defendant always acted
in good faith with respect to Plaintiff.

THIRTEENTH DEFENSE

Plaintiff's claims should be dismissed, in whole or in part,
because Defendant’s employment standards and criteria are job-related and consistent with
business necessity.

FOURTEENTH DEFENSE

All employment decisions or actions taken or made with regard to Plaintiff were at all times
motivated by legitimate, non-discriminatory and lawful factors, and Defendant at no time acted in
an unlawful manner in connection with any decision regarding Plaintiff. All employment
decisions were based on reasonable factors other than race or any other unlawful reason.

FIFTEENTH DEFENSE

To the extent that Plaintiff has failed to exhaust administrative remedies or to satisfy all
conditions precedent, those claims must be dismissed.
SIXTEENTH DEFENSE
Plaintiff unreasonably failed to take advantage of the preventative or corrective
opportunities provided by Defendant or to avoid harm otherwise.

SEVENTEETH DEFENSE

Plaintiff's claims for damages are subject to all applicable statutory caps and limitations.
EIGHTEENTH DEFENSE

Defendant cannot be held liable for acts of its employees that it neither participated in, nor

authorized, nor ratified.
NINETEENTH DEFENSE

Defendant states that it would have taken the same employment action with regarding to

Plaintiff in the absence of any impermissible motivating factor.
TWENTIETH DEFENSE

Plaintiff's employment was at all time at-will.

Defendant reserves the right to assert additional defenses that may become apparent during
and through discovery.

WHEREFORE, having fully answered Plaintiffs Complaint and having raised additional
defenses thereto, Defendant respectfully requests that the Court dismiss Plaintiffs action in its
entirety and with prejudice, award Defendant its costs and attorney’s fees incurred in defending
this action and award all other relief to which Defendant is justly entitled.

Dated: April 19, 2019 Respectfully Submitted,

GREATHOUSE HOLLOWAY MCFADDEN PLLC
wr CA_f rabble by po _DO—
Randy J, Briofimiller ST
State Bar No. 24031889
9595 Six Pines Drive, Suite 8210
The Woodlands, TX 77380
(512) 368-8183 (Telephone)
(832) 442-5430 (Facsimile)
randy@ghmclaw.com

ATTORNEYS FOR DEFENDANT
SONIC AUTOMOTIVE, INC.
CERTIFICATE OF SERVICE

[ hereby certify that a true and correct copy of the foregoing instrument was served on all
counsel of record, as listed below through (i) this court’s ECF method on this 19th day of April
2019.

Thomas P. Roebuck, Jr.
Brett 8. Thomas
2372 Calder

Beaumont, TX 77702 Lil, fl fab i
Randy/i(Bpehmiller lay pee

 
